Marston, J:
I concur in the opinion of the Chief Justice in this case for the reasons therein stated, and the additional reason *358that under our statute, adultery, although a felony, is an exception to the general rule, in that the injured husband or wife only has power to commence a prosecution for such an offense. This gives the person aggrieved a control over the prosecution which is not given in any other class of felonies. This distinction was clearly recognized and acted upon in Briggs v. Withey, 24 Mich., 136.
The court being equally divided as to whether the decree below should be affirmed or reversed, the same is affirmed under the statute.